Case: 1:18-cr-00284 Document #: 115-1 Filed: 07/02/19 Page 1 of 9 PageID #:655




                    Exhibit A
                                      Case: 1:18-cr-00284 Document #: 115-1 Filed: 07/02/19 Page 2 of 9 PageID #:655
                                                                                HENDERSON TOTAL GUNS

Number of
            Trace Number        Gun Description           Transfer Date   Report Number          NIBIN         Source                                 Notes                           Price
  Guns
                                                                          Westchester PD#
    1       T20170114748      Glock .45 cal #XDP049        12/23/2016                          Unknown         ROI# 48                        Receipt/ Cell Site/ Tolls               $500
                                                                             17-4186

                                                                            CCSPD # 17-
    1       T20170333676      S&W 9mm #HUB8197             9/11/2017                           Unknown         ROI# 136                           HENDERSON ID                        $300
                                                                              307069


    1       T20170310562     Taurus 9mm #TKO33247         Summer 2017      RD# JA333620        Negative   ROI# 232, KY ROI# 1                     HENDERSON ID                        $400


    1       T20180102486     Taurus 9mm #SKR73864         Summer 2017      RD# JB130545        2018-343   ROI# 232, KY ROI# 1                    Tolls via "Lucky"                    $400


    1       T20160358650       Glock 9mm #VHR891           9/14/2016       RD# HZ515548        Negative        ROI# 32                                Cell Site                       $450


    1       T20170182438     Taurus 9mm # TJU94622         2/16/2017       RD# JA226920        Negative         ROI# 1          Receipt/email/cell site/HENDERSON ID/ Challenger ID   $240


    1       T20170135341   Anderson 5.56 cal. #16112293    2/16/2017       RD# JA204212        Negative       KY ROI# 17               HENDERSON ID/ Challenger ID/ Email             $650


                                                                                                            ROI# 245, 251,
    1       Suspect Guns      Glock .40 cal. #VVW165       1/16/2018       Not recovered       Unknown                                  HENDERSON flip phone texts/ Email             $350
                                                                                                             Exhibit #99

                                                                                                           ROI# 239, Exhibit
    1       Suspect Guns     FN .40 cal. #GKU0073837       1/16/2018       Not recovered       Unknown                                HENDERSON flip phone texts/ Partial ID          $425
                                                                                                                 #99


    1       T20170033303      Kahr .40 Cal. #AAA0390        7/1/2016       RD# HZ378361        2017-008        ROI# 36                                Receipt                         $450


    1       T20170202291     Walther 9mm #FCH9601          5/21/2017       RD# JA317394        Negative        ROI# 25             Cell site/ Email/ HENDERSON ID/ Challenger ID      $650


    1       Suspect Guns      S&W 9mm #HMK1402             5/21/2017       Not recovered       Unknown        ROI# 25, 27          Cell site/ Email/ HENDERSON ID/ Challenger ID      $650


                                                           Summer-Fall
    1       Suspect Guns     S&W .40 cal. #FWZ6009                         Not recovered       Unknown         ROI# 174            HENDERSON DL Photo/ Tolls/ HENDERSON ID            $340
                                                              2016

                                                           Summer-Fall
    1       Suspect Guns    Taurus unk Cal. #SIV11406                      Not recovered       Unknown         ROI# 174            HENDERSON DL Photo/ Tolls/ HENDERSON ID            $340
                                                              2016

                                                           Summer-Fall
    1       Suspect Guns      S&W 9mm #TJR51017                            Not recovered       Unknown         ROI# 174            HENDERSON DL Photo/ Tolls/ HENDERSON ID            $340
                                                              2016



                                                                                          Page 1 of 8
                                        Case: 1:18-cr-00284 Document #: 115-1 Filed: 07/02/19 Page 3 of 9 PageID #:655
                                                                                    HENDERSON TOTAL GUNS

Number of
            Trace Number         Gun Description             Transfer Date   Report Number       NIBIN       Source                                 Notes                              Price
  Guns
                                                              Summer-Fall
    1       Suspect Guns      S&W Unk Cal. #FXW8780                           Not recovered     Unknown     ROI# 174            HENDERSON DL Photo/ Tolls/ HENDERSON ID                $340
                                                                 2016

                                                              Summer-Fall
    1       Suspect Guns       Ruger .45 cal. #A15754                         Not recovered     Unknown     ROI# 174            HENDERSON DL Photo/ Tolls/ HENDERSON ID                $340
                                                                 2016

                                                                             ATF Case # 772100-
    1       T20180050649   Diamond Back .223 #DB1540804       12/14/2017                        Unknown     ROI# 164                             Email/ Tolls                          $650
                                                                                  18-0006


    1       Suspect Guns         Glock .40 #KEB655              6/2017        Not recovered     Unknown    ROI# 62, 151         Tolls w/ HENDERSON/ WRIGHT Facebook pic                $450


    1       Suspect Guns    Sig Sauer 9mm #24B247402          5/21/2017       Not recovered     Unknown      ROI# 16              Cell Site/ Receipt Alias/ Charger ID/ Texts          $400


    1       T20170193556      Taurus 9mm #TJX31916            5/28/2017        RD# JA300264     Negative     ROI# 16              Cell Site/ Receipt Alias/ Charger ID/ Texts          $220


                                                                                                                           Receipt/ Challenger ID/ HENDERSON description/ Pinger
    1       Suspect Guns       S&W 9mm #LDN9745               5/27/2017       Not recovered     Unknown    KY ROI# 37                                                                  $300
                                                                                                                                                    4898


    1         Unknown      Unknown Make/ Model/ Caliber        5/6/2017         Unknown         Unknown      ROI# 71                Cell Site/ Tolls/ Partial ID HENDERSON             $300


    1       T20170127890    Sig Sauer 9mm #24B069365          9/28/2016      CCSPD# 17-108932   Unknown    ROI# 84, 85                  Receipt to HENDERSON/ Tolls                    $400


    1       Suspect Guns     Springfield .45 #53159507        9/29/2016       Not recovered     Unknown      ROI# 85                    Receipt to HENDERSON/ Tolls                    $500


    1       T20170349687     Springfield .45 #S3298666        5/17/2017        RD# JA460674     Negative    ROI# 209      HENDERSON ID/ PHILLIPS ID/ Challenger ID/ Tolls/ Cell Site   $500


    1       Suspect Guns      Glock .40 cal. #ABKU466         7/17/2017       Not recovered     Unknown     ROI# 209      HENDERSON ID/ PHILLIPS ID/ Challenger ID/ Tolls/ Cell Site   $450


    1       Suspect Guns      Glock 10mm #BDGC018              5/6/2017       Not recovered     Unknown     ROI# 224         HENDERSON Photo ID/ Tolls/ Challenger ID/ Cell Site       $500


                                                                                                                           Viewed by GIBSON inside HENDERSON's trunk at time of
    3         Unknown       Keltec/ Sig Sauer/ Springfield     5/6/2017         Unknown         Unknown     ROI# 224                                                                   $1,000
                                                                                                                                                   sale


    1       T20170094422       Glock 9mm #XUW955              5/21/2016       RD# HZ536547      2017-514     ROI# 5                                Cell Site                           $450




                                                                                          Page 2 of 8
                                         Case: 1:18-cr-00284 Document #: 115-1 Filed: 07/02/19 Page 4 of 9 PageID #:655
                                                                                        HENDERSON TOTAL GUNS

Number of
            Trace Number           Gun Description              Transfer Date   Report Number            NIBIN       Source                                Notes                              Price
  Guns
                                                                                 Hillside PD # 17-                                   Cell Site/ Receipt/ Email/ Nissan ID/ HENDERSON ID/
    1       T20170393116         S&W 9mm #FZB2353                11/9/2017                             Unknown    ROI# 112, 113                                                               $350
                                                                                        3754                                                             Walmart video


    1       T20170260342        Glock 9mm #BBKN746                 1/2017         RD# JA320035         Negative     ROI# 81             Cell Site/ HENDERSON ID, Challenger ID/ Email         $425


                                                                                  Cicero PD #16-
    1       T20170259020        Glock .40 cal. #ZBH639            7/8/2016                             Unknown      ROI# 96                   HENDERSON Arrest by Cicero PD                   $450
                                                                                      13789

                           4 Glock, 1 FN, 1 Taurus, 1 S&W, 2                                                                      HENDERSON to WRIGHT: 800 = (Glocks), (Misc.) = 650, FN =
    9         Unknown                                            10/9/2017          Page 423           Unknown      Facebook                                                                 $8,000
                                       unk pistols                                                                                                      2200

                             1 AR pistol, 1 Glock w/ ext, 2
   10         Unknown                                            8/14/2017          Page 436           Unknown      Facebook                      HENDERSON to WRIGHT                        $7,600
                                 Rugers, 6 Unk pistols


    2         Unknown              1 Glock, 1 Kel-Tec             8/9/2017          Page 467           Unknown      Facebook                      HENDERSON to WRIGHT                        $1,300


                             1 AR Pistol, 1 Glock w/ ext, 4
    8         Unknown                                            7/26/2017      Page 493, 508, 509     Unknown      Facebook                      HENDERSON to WRIGHT                        $6,800
                           unknown pistols, 2 desert eagles


    1         Unknown                   1 Draco                  7/18/2017        Page 513, 512        Unknown      Facebook           HENDERSON to WRIGHT. Fully automatic Draco            $2,500


    1         Unknown             1 Glock w/ ext mag             7/14/2017        Page 515, 519        Unknown      Facebook       WRIGHT inquiring HENDERSON. HENDERSON gives price          $850


                           3 Glock, 1 Ruger, 1 Taurus, 2 unk
    7         Unknown                                            7/13/2017          Page 525           Unknown      Facebook                      HENDERSON to WRIGHT                        $2,600
                                        pistols


    5         Unknown      1 Draco, 1 Ruger, 1 S&W, 2 Taurus      7/3/2017        Page 548, 549        Unknown      Facebook        HENDERSON to WRIGHT. Micro Draco = 2200, 700, 650        $4,850


    3         Unknown        1 .40 cal Glock, 1 9mm Glock         7/1/2017      Page 550, 551, 552     Unknown      Facebook              HENDERSON to WRIGHT. 850 = per Glock               $2,550


   13         Unknown       2 Dracos, 1 AR pistol, 10 pistols    6/14/2017          Page 594           Unknown      Facebook                      HENDERSON to WRIGHT                        $12,000


   17         Unknown          1 Tec 9, 16 various pistols       5/29/2017        Page 613, 614        Unknown      Facebook               HENDERSON to WRIGHT. "Go to work"                 $11,000


   11         Unknown          2 Dracos, 9 various pistols       5/18/2017          Page 655           Unknown      Facebook                      HENDERSON to WRIGHT                        $10,250




                                                                                                  Page 3 of 8
                                           Case: 1:18-cr-00284 Document #: 115-1 Filed: 07/02/19 Page 5 of 9 PageID #:655
                                                                                         HENDERSON TOTAL GUNS

Number of
            Trace Number            Gun Description                Transfer Date   Report Number           NIBIN   Source                            Notes                             Price
  Guns
                               1 Glock w/ drum, 1 .40 cal.                                                                    HENDERSON to WRIGHT. 1300 = Glock, Springfield = 700,
    5         Unknown                                                5/5/2017       Page 678, 679        Unknown   Facebook                                                           $6,500
                           Springfield XD, 1 Draco, 2 AR Pistols                                                                        Draco = 2K, AR = 1500, AR = 1K

                            3 AR pistols, 1 AR pistol w/ bump
    4         Unknown                                               4/10/2017         Page 723           Unknown   Facebook                  HENDERSON to WRIGHT                      $4,500
                                           stock


    2         Unknown                2 Micro Dracos                 4/10/2017       Page 724, 725        Unknown   Facebook                  HENDERSON to WRIGHT                      $5,000


    6         Unknown                6 various pistols              4/10/2017         Page 729           Unknown   Facebook                  HENDERSON to WRIGHT                      $3,900


    1         Unknown                     Draco                      4/8/2017         Page 733           Unknown   Facebook                  HENDERSON to WRIGHT                      $1,700


    8         Unknown                8 various pistols               4/4/2017         Page 737           Unknown   Facebook                  HENDERSON to WRIGHT                      $5,200


    2         Unknown             2 Glock .40 cal. Pistols           4/3/2017       Page 742, 744        Unknown   Facebook                  HENDERSON to WRIGHT                      $1,400


                           2 AR Pistols, 19 Glocks, 6 Taurus, 2
   29         Unknown                                               3/26/2017         Page 751           Unknown   Facebook                  HENDERSON to WRIGHT                      $21,700
                                           S&W


    8         Unknown                8 various pistols               3/8/2017         Page 833           Unknown   Facebook                  HENDERSON to WRIGHT                      $5,200


                           3 Glocks w/ext, 1 Diamond Back, 1
    5         Unknown                                                3/4/2017       Page 847, 849        Unknown   Facebook     HENDERSON to WRIGHT. Glocks = 750, 650, and 600       $3,500
                                       unk pistol

                           1 Draco, 6 Glocks w/ ext, 5 various
   12         Unknown                                                3/1/2017         Page 854           Unknown   Facebook                  HENDERSON to WRIGHT                      $9,450
                                         pistols


    1         Unknown                    1 Draco                     3/1/2017         Page 855           Unknown   Facebook                  HENDERSON to WRIGHT                      $1,700


   17         Unknown        3 AR pistols, 14 various pistols       2/22/2017      Page 1003, 1004       Unknown   Facebook     HENDERSON to WRIGHT. 650/ 7 handguns, 1800 AR         $14,850


    1         Unknown                   1 AR Rifle                  1/31/2017        Page 1005           Unknown   Facebook                  HENDERSON to WRIGHT                      $1,500


    2         Unknown        1 Diamond Back AR Pistol, 1 Uzi        1/27/2017        Page 1015           Unknown   Facebook                  HENDERSON to WRIGHT                      $2,500




                                                                                                    Page 4 of 8
                                          Case: 1:18-cr-00284 Document #: 115-1 Filed: 07/02/19 Page 6 of 9 PageID #:655
                                                                                        HENDERSON TOTAL GUNS

Number of
            Trace Number           Gun Description                Transfer Date   Report Number           NIBIN   Source                              Notes                          Price
  Guns

    3         Unknown       2 .40 cal pistol, 1 .45 cal. Pistol    1/13/2017      Page 1040, 1041       Unknown   Facebook            HENDERSON to WRIGHT. 650, 650, 700            $2,000


    2         Unknown       1 Taurus w/ ext mag, 1 unk pisol       12/18/2016     Page 1924, 1925       Unknown   Facebook       HENDERSON to "Jonathan." 700 for gun w/ ext. mag   $1,350


    1       Suspect Guns   Shooters Arms .45 cal. #ML115210         7/1/2016       Not recovered        Unknown   KY ROI# 4       Self Purchase/ ATF Form 4473/ Multiple Purchase    $500


                           2 Rugers, 2 Taurus, 1 S&W, 3 Unk
    8         Unknown                                               8/9/2017         Page 465           Unknown   Facebook                   HENDERSON to WRIGHT                    $5,200
                                         pistols


    2         Unknown              1 Draco/ 1 Glock                7/22/2017       Page 500,501         Unknown   Facebook       HENDERSON to WRIGHT, Draco = 1800, Glock = 800     $2,600


    1         Unknown                    1 Draco                   7/20/2017       Page 506, 507        Unknown   Facebook                   HENDERSON to WRIGHT                    $1,700


    1         Unknown                    1 Canik                   7/14/2017       Page 515, 517        Unknown   Facebook     WRIGHT inquiring HENDERSON. HENDERSON gives price     $700


   19         Unknown         2 Dracos, 17 various pistols         5/23/2017         Page 625           Unknown   Facebook                   HENDERSON to WRIGHT                    $15,450


    1         Unknown            Walther .40 cal. pistol            5/1/2017         Page 690           Unknown   Facebook                   HENDERSON to WRIGHT                     $700


    2         Unknown            2 pistols w/ ext mags             4/10/2017         Page 727           Unknown   Facebook                   HENDERSON to WRIGHT                    $1,400


    1         Unknown              1 unknown pistol                2/27/2017         Page 857           Unknown   Facebook                   HENDERSON to WRIGHT                     $550


    2         Unknown           1 Ruger, 1 Taurus 9mm              2/17/2017         Page 881           Unknown   Facebook                   HENDERSON to WRIGHT                    $1,300


                                                                                                                              HENDERSON to WRIGHT. HENDERSON had the S&W for 650
    2         Unknown      1 Glock w/ ext, 1 S&W 9mm pistol         2/5/2017       Page 995, 996        Unknown   Facebook                                                          $1,400
                                                                                                                                       left. Bullet proof vest in background

                           2 AR Pistols, 2 Dracos, 1 Tec 9, 14
   19         Unknown                                              1/27/2017      Page 1010, 1011       Unknown   Facebook                   HENDERSON to WRIGHT                    $17,550
                                     various pistols

                             1 Draco w/ flash suppressor, 3
    5         Unknown                                              1/27/2017      Page 1026, 1027       Unknown   Facebook        HENDERSON to WRIGHT. 1600, 650, 700, 700, 750     $4,400
                              Rugers, 1 Glock, 3 ext. mags



                                                                                                   Page 5 of 8
                                         Case: 1:18-cr-00284 Document #: 115-1 Filed: 07/02/19 Page 7 of 9 PageID #:655
                                                                                       HENDERSON TOTAL GUNS

Number of
            Trace Number          Gun Description               Transfer Date   Report Number        NIBIN        Source                                 Notes                             Price
  Guns

    8         Unknown      3 Glocks, 2 S&W, 3 various pistols    3/10/2017      Page 1889, 1890    Unknown       Facebook          HENDERSON to "Jonathan." 700 glocks, 650 other          $7,450


    1       Suspect Guns     Diamondback 9mm #FA3162              7/1/2016       Not recovered     Unknown       KY ROI #4         Self Purchase/ ATF Form 4473/ Multiple Purchase         $425


    1       T20170110445         S&W 9mm #FXX0684                 7/8/2016       RD# JA162613      2016-722      KY ROI# 4                   Self Purchase/ ATF Form 4473                  $325


    1       T20180110139       Glock .40 cal. # AAFH542          8/24/2017      772100-17-0005     Unknown        ROI# 34                        Individual CP recovery                    $450


                                                                                                                                  WRIGHT Proffer sold by HENDERSON and brokered by
    1         Unknown      Unknown Make/ Model/ Caliber           Unknown          Unknown         Unknown       ROI# 226                                                                  $500
                                                                                                                                            WRIGHT to "De Marley" (FB)

                                                                                                                                  WRIGHT Proffer sold by HENDERSON and brokered by
    1         Unknown      Unknown Make/ Model/ Caliber           Unknown          Unknown         Unknown       ROI# 226                                                                  $500
                                                                                                                                              WRIGHT to "CooCoo" (FB)

                                                                                                                                  WRIGHT Proffer sold by Henderons and brokered by
    4         Unkown       Unknown Make/ Model/ Caliber           Unknown          Unknown         Unknown       ROI# 226                                                                  $2,000
                                                                                                                                             WRIGHT to "Antwan" (FB)

                                                                                                                                  WRIGHT Proffer sold by HENDERSON and brokered by
    1         Unknown       Glock unknown cal/ #unknown           Unknown          Unknown         Unknown       ROI# 226                                                                  $500
                                                                                                                                                  WRIGHT to "Big C"


    1       T20180189157       Taurus 9mm #TKM61888              10/15/2017      RD# JB291692      2018-476    ROI# 250, 252      Cell Site/ Tolls/ Partial ID/ Mustang ID/ Mall/ Emails   $300


    1       Suspect Guns       Taurus 9mm #TJU93745              10/15/2017      Not recovered     Unknown     ROI# 250, 252      Cell Site/ Tolls/ Partial ID/ Mustang ID/ Mall/ Emails   $225


                                                                                Cicero PD #2018-
    1       T20180017683       Taurus 9mm #TJY92167              Spring 2018                       Unknown       ROI# 173                HENDERSON ID/ Challenger ID/ Tolls                $200
                                                                                      3890


    1       T20170147865        Glock 9mm #BBTL514               10/5/2016       RD# JA216752      2017-261       ROI# 29                               Cell Site                          $450


    1         Unknown        Kel-Tec Sub2000 #Unknown            10/5/2016         Unknown         Unknown        ROI# 29                               Cell Site                          $375


                                                                                                              ROI# 240, Exhibit
    1       Suspect Guns    Anderson Multi cal. #19220230        1/16/2018       Not recovered     Unknown                        HENDERSON flip phone texts/ Partial ID/ Red Nissan       $500
                                                                                                                    #99


    1       T20170217621       Taurus 9mm #TJY94022              3/16/2017       RD# JA293837      Negative       ROI# 10                      Cell Site/ HENDERSON ID                     $250




                                                                                              Page 6 of 8
                                        Case: 1:18-cr-00284 Document #: 115-1 Filed: 07/02/19 Page 8 of 9 PageID #:655
                                                                                   HENDERSON TOTAL GUNS

Number of
            Trace Number          Gun Description           Transfer Date   Report Number          NIBIN         Source                                      Notes                               Price
  Guns
                                                                                                              KY ROI# 18, 19
    1       T20170225973        Glock 9mm #ABXP891            7/6/2017      PHILLIPS recovery    Unknown                          Cell Site/ Challenger ID/ HENDERSON ID/ Email/ Pinger 2869     $450
                                                                                                                ROI# 144


    1       T20170273300        Taurus 9mm #TJZ89203         5/27/2017       RD# JA398764        Negative     ROI# 61, 121         Cell Site/ Challenger ID/ Receipt Alias/ Email/ Pinger 4898   $250


    1         Unknown          S&W .40 Cal. #Unknown          May 2017         Unknown           Unknown         ROI# 73                    Cell Site/ HENDERSON ID/ Challenger ID               $340


    1       T20170256556        Glock .40 cal. #XXW390         5/2017        RD# JA380817        Negative   ROI# 73, ROI# 146               Cell Site/ HENDERSON ID/ Challenger ID               $450


    1       Suspect Guns      Taurus .40 cal. #SGX98898        5/2017        Not recovered       Unknown    ROI# 73, ROI# 146              Cell Site/ HENDERSON ID/ Challemger ID                $250


    1       T20180282074     Hi-Point .380 Cal. #P8122236     May 2017       RD# JB342820        Negative   ROI# 73, ROI# 146               Cell Site/ HENDERSON ID/ Challenger ID               $125


    1       Suspect Guns       Keltec .556/.223 #PBA05       5/25/2017       Not recovered       Unknown         ROI# 94                  Tolls/ Partial ID HENDERSON/ Challenger ID             $500


                                                                                                                                   Tolls/ Partial ID HENDERSON/ Challenger ID/ WRIGHT FB
    1       Suspect Guns   Masterpiece Arms 9mm #MPA930T     5/25/2017       Not recovered       Unknown         ROI# 94                                                                         $500
                                                                                                                                                           serial #

                                                                              Wheaton PD
    1       T20170223295        Glock .40 cal. #YUX276      Summer 2016                          Unknown       KY ROI# 28              Email/ Henderon ID/ Challenger ID/Receipt Alias           $450
                                                                              170705-0561


    1       T20160312735         Khar 9mm #BAA5000           8/13/2016       RD# HZ474902        Negative        ROI# 11                                    Cell Site                            $300


    1         Unknown          S&W .40 cal/ #unknown          5/8/2017         Unknown           Unknown    Exhibit #110/ 111                      HENDERSON Iphone texts                        $300


                                                                                                            KY ROI# 21     ROI#
    1       T20170232101       Glock .40 Cal. #BBFY989        5/6/2017      PHILLIPS recovery    Unknown                          Cell Site/ HENDERSON ID/ Challenger ID/ Texts/ Pinger 4898     $500
                                                                                                                   137


    1       T21080094153     Anderson .556 cal. #16115302     Unknown        RD# JB184274       2017-1765       ROI# 225                    Challenger ID/ Partial ID of HENDERSON               $500


    1       T20170334009       S&W .380 cal. #KEN6437        5/27/2017       RD# JA415557        Negative       ROI# 196                          Challenger ID/ Emails/Tolls                    $300


    1       T20170390520     Diamond Back 9mm #YF5730         3/2/2017       RD# JA339113        Negative     ROI# 226, 238         Cell Site/ Brokered by WRIGHT to Jecorrey, Pinger 6682       $200




                                                                                            Page 7 of 8
                                        Case: 1:18-cr-00284 Document #: 115-1 Filed: 07/02/19 Page 9 of 9 PageID #:655
                                                                                   HENDERSON TOTAL GUNS

Number of
            Trace Number          Gun Description          Transfer Date   Report Number          NIBIN        Source                                    Notes                                Price
  Guns

    1         Unknown          Glock .40 cal. #Unknown       7/6/2017          Unknown          Unknown        ROI# 72           Tolls/ Challenger ID/ HENDERSON description- Neg ID          $450


                                                                            Hillside PD #17-                                      Cell Site/ Text messages/ Partial ID of HENDERSON/
    1       T20170401690         Glock .40 #VCS606          11/10/2017                          Unknown        ROI# 119                                                                       $450
                                                                                  3807                                                          Walmart video/ Nissan ID

                                                                                                                                Armslist/ Cell Site/ Receipt Alias/ Email/ Challenger ID/
    1       Suspect Guns    Springfield 9mm #GM838780       7/16/2017       Not recovered       Unknown        ROI# 64                                                                        $400
                                                                                                                                                     HENDERSON ID


    1         Unknown         Glock .40 Cal. #Unknown       9/29/2016          Unknown          Unknown        ROI# 130          Email/ Cell Site/ HENDERSON ID/ Receipt/ Pinger 6682         $450


    1         Unknown         Glock .40 Cal. #Unknown        3/5/2017          Unknown          Unknown        ROI# 130          Email/ Cell Site/ HENDERSON ID/ Receipt/ Pinger 6682         $450


    1       T20170154603       Taurus 9mm #TJP71429         3/16/2017       RD# JA253467        2017-648       ROI# 2,6          Receipt Alias/ Challenger ID/ HENDERSON ID/ Cell site        $300


    1         Unknown       Unknown Make .556 rifle #unk    4/14/2018          Unknown          Unknown    Exhibit #110/ 111                  HENDERSON iPhone video                          $700


                                                                                                                                WHITE post. Snapchat photo of HENDERSON/ PHILLIPS/
    1         Unknown              Unknown pistol           4/18/2018          Unknown          Unknown       SNAPCHAT                                                                        $500
                                                                                                                                                      WHITE

                                                                           Des Plaines PD #17-
    1       T20170341774       Taurus 9mm #TIX36100          5/6/2016                          Unknown      ROI# 115, 160         HENDERSON ID/ Challenger ID/ Pinger 6682/ Texts             $250
                                                                                 15551

                                                                                                           Facebook and cell
    1       T20180114950   Masterpiece Arms 9mm #FJ01232     7/8/2016         Page 5956         Unknown                                     Self Purchase/ ATF Form 4473                     $1,700
                                                                                                                phone


    1       T20170040768     Zastava .762 #M92PV048007      8/19/2016       RD# JA137277        Negative     ROI# 86, 141              Cell Site/ HENDERSON ID/ Challenger ID                 $700


                                                                            Dekalb PD #17-                                     Text messages with Pinger 2901/ Grey Mercedes/ PHILLIPS
    1       T20170335836        Glock .40 cal. #SZT069      8/19/2016                           Unknown        ROI# 114                                                                       $500
                                                                                07666                                                                   email/


  346                                                                                                                                                                                       $256,925




                                                                                           Page 8 of 8
